UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
DONNA FINNIGAN, Civil Action No.: 20-cv-02837
(JIMA}{ST)
Plaintiff,
~against-
STIPULATION OF DISCONTINUANCE
AS TO RANDALL SOLOMON,
MLD., ONLY
MATTITUCK-CUTCHOGUE UNION FREE *PLAINTIFF RESERVES ALL
SCHOOL DISTRICT, JELL GIERASCH, DR. RIGHTS AS TO THE REMAINING
KATHLEEN DEVINE & RANDALL SOLOMON, PARTIES
M.D. (sued in their individuai capacities pursuant
To 42 U.S.C. §1983 & NYEL),
Defendants.
X

 

IT 1S HEREBY STIPULATED AND AGREED by and between the undersigned, the
attorneys of record for all parties to the above entitled action, that whereas no party hereto is an infant,
incompetent person for whom a committee has been appointed or conservatee and no person not a party
has an interest in the subject matter of the action, the above entitled action be, and the same hereby is
discontinued with prejudice, as to RANDALL SOLOMON, M_D., only, without costs to either party
as against the other.

This stipulation may be executed in any number of counterparts, all of which counterparts, taken
together, shall constitute one and the same instrument with facsimile or pdf reproductions of signatures
to suffice as originals, and may be filed without further notice with the Clerk of the Court.

Dated: Garden City, New York

 

November 30, 2020

SCOTT MICHAEL MISHKIN, P:C. BARTLETT LLP
By: 2). By: Reburtl Dayune

Ky lis, Esq. Robert Devine
Attorneys for Plaintiff Attorneys for Defendant
DONNA FINNIGAN RANDALL SOLOMON, M.D.
One Suffolk Square, Suite 240 1001 Franklin Avenue, Suite 300
Islandia, New York 11749 Garden City, New York 11530
kpulismishkinpe@optonline.com (516) 877-2900

Robert. dev inecatbarteutlp.com

 

 
 

 

SOKOLOFF STERN LLP

By:
Adam f. Kleinberg

DR. KATHLEEN DEVINE

179: Westbury Avenue

Carle Place, NY 11514

516-334-4500

Fax: 516-334-4501

 
